                Case 1:20-bk-10026-VK                              Doc 1 Filed 01/07/20 Entered 01/07/20 10:50:39                                        Desc
                                                                    Main Document    Page 1 of 7

      Fill in this information to identify your case:

      United States Bankruptcy Court for the:

      Central District of California
      Case number (II known):    - - - - - - - - --                    -    Chapter you are filing under:
                                                                            0 Chapter 7
                                                                            0Chapter11
                             D Chapter 12                                                                   Jt
                                                                                                                                              Dcheck if this is an
                             1:1 Chapter 13
                                                                                                                                                amended filing
          ----·--------------- -- --------
     Official Form 101
     Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                        12/17

     The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
     joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
     the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
     Debtor 2to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
     same person must be Debtor 1 in all of the forms.
     Be.as.c.omplete.and .accur.ate.as.possible. lf two marsjed .people .are filing together, both are equaUy .responsible for supplying .cor.re.c t
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
     (if known). Answer every question.


                   Identify Yourse lf

                                             About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
     1.   Your full name
          Write the name that is on your
          government-issued picture
                                             Joseph
                                             First name                                                          First name
          identification (for example,
          your driver's license or
          passport).                         Middl e name                                                        Middle name

          Bring your picture                  Wanamaker
          identification to your meeting     Last name                                                           Last name
          wittl tbe trustee_
                                             Suffix ( Sr. , Jr., II, Ill)                                        Suffix (Sr., Jr., II, Ill)




i~                             ~-..-.-._.~-.--•••*"""N•----~------------------------------~~•--•r•~•••-~·~-----~·---=--·----~----~----·---~·u==-=·~
i,   2.   All other names you
          have used in the last 8
          years
           Include your married or
           maiden names.




, 3.      Only the last 4 digits of
          your Social Security
                                             XXX            XX -      _1_ _8_ _7_ _7_                            XXX           XX -

          number or ledera·l                 OR                                                                  OR
          Individual Taxpayer
          Identification number              9xx - xx                                                            9 XX     -    XX
          (ITIN)


          Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
             Case 1:20-bk-10026-VK                   Doc 1 Filed 01/07/20 Entered 01/07/20 10:50:39                                          Desc
                                                      Main Document    Page 2 of 7




                                   About Debtor 1 :                                               About Debtor 2 (Spouse Only in a Joint Case):


, 4.   Any business names
       and Employer                [2]1 have not used any business names or EINs.                 01 have not used any business names or EINs.
       Identification Numbers
       (EIN) you have used in
       the last 8 years            Business name                                                  Business name

       Include trade names and
       doing business as names
                                   Business name                                                  Business name




                                   EIN                                                            EIN




                                   EIN                                                            EIN




    s. Where you live                                                                             If Debtor 2 lives at a different address:


                                   4070 Wilkinson Avenue
                                   N~Jmber         -Street                                        Number           Street




                                   Studio City                               CA       91604
                                   City                                     State    ZIP Code     City                                     State     ZIP Code

                                   Los Angeles County
                                   County                                                         County


                                   If your mailing address is different from the one              If Debtor 2's mailing address is different from
                                   above, fill it in here. Note that the court will send          yours, fill it in here. Note that the court will send
                                   any notices to you at this mailing address.                    any notices to this mailing address.



                                   Number          Street                                         Number           Street



                                   P.O. Box                                                       P.O. Box



                                   City                                     State    Z IP Code    City                                     State     ZIP Code


r----·'------------------
1
I 6. Why you are choosing          Check one:                                                     Check one:
       this district to file for
       bankruptcy                  0      Over the last 180 days before filing this petition, I   0      Over the last 180 days before filing this petition, I
                                          have lived in this district longer than in any other           have lived in this district longer than in any other
                                          district.                                                      district.

                                   D      I have another reason. Explain.                         D I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                        (See 28   u.s.c. § 1408.)




       Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                        page2
             Case 1:20-bk-10026-VK                 Doc 1 Filed 01/07/20 Entered 01/07/20 10:50:39                                       Desc
                                                    Main Document    Page 3 of 7




               Tell the Court About Your Bankruptcy Case


1.     The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
       Bankruptcy Code you          for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
                                    11Jchapter 7
       under
                                    Dchapter 11

                                    Dchapter 12

                                    Dchapter 13


 s. How you will pay the fee        11J1will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                       local court for more details about how you may pay. Typically, if you are paying the fee
                                       yourself, you may pay with cash, cashier's check, or money or-der. H your attorney is
                                       submitting your payment on your behalf, your attorney may pay with a credit card or check
                                       with a pre-printed address.

                                    D    I need to pay the fee in installments. If you choose this option, sign and attach the
                                         Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                    D I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                         By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                         less than 150% of the official poverty line that applies to your family size and you are unable to
                                         pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                         Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.     Have you filed for      0J
       bankruptcy w~thin the
                                    0
                                  .
                             11
       last 8 years?         L..Jr'es.   District - - - - - - - - - - - - - - - - When _ _ _ __                         Case number _ _ _ _ __


                                         District - -- - - - - - - - - - - - - - When _ _ _ _ _ Case number _ _ _ _ __


                                         District - -- - - - - - - - - - - - - - When _ _ _ _ _ Case number _ _ _ _ __




 10.   Are any bankruptcy             I1J No
       cases pending or being
       filed by a spouse who is D ves.
       not filing this case with
       you, or by a business
       partner, or by an       Debtor - -- - - - - - - - - - - - - - -             Relationship to you
       affiliate?              District - - -- - - - - - -- - - -- - - When _ _ _ _ _ Case number, if known._ _ __                                   _   _



                               D e b t o r - - - - - - -- - - - - - - - --                                 Relationship to you - -- - - - - - - -




 11.   Do you rent your             0No. Go to line 12.
       residence?                   I ]Yes. Has your landlord obtained an eviction judgment against you?


                                              I   ]No. Go to line 12.
                                              Dves. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                   this bankruptcy petition.




       Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
            Case 1:20-bk-10026-VK                          Doc 1 Filed 01/07/20 Entered 01/07/20 10:50:39                                  Desc
                                                            Main Document    Page 4 of 7




              Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor         Ill No. Go to Part 4.
      of any full- or part-time
      business?                         0 Yes. Name and location of business
      A sole proprietorship is a
       business you operate as an
                                                 Name of business, if any
      ·individual, 'l!Tld ·isnota
       separate legal entity such as
       a corporation, partnership, or
                                                 Number       Street
       LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                    City                                                  State      ZIP Code


                                                 Check the appropriate box to describe your business:

                                                D Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                D Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                D Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                D      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                0      None of the above
·-·--~---          --   - - - - - - ---· ----
13.   Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                        any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      are you a small business
      debtor?
                                        0No. 1 am not fi~ng under Chapter 11.
      For a definition of small
      business debtor, see              D   No. I am filing under Chapter 11 , but I am NOT a small business debtor according to the definition in
      11 u.s.c. § 101(510).                     the Bankruptcy Code.

                                        DYes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                              Bankruptcy Code.


              -Repc:trt +f Y·ou Ow n or Have Any Haza-rdous -P-rope-rty &r A-n-y Property That Needs ~mmi!dia-t-e· AUent-ic:tn


14.   Do you own or have any            [l]No
      property that poses or is
      alleged to pose a threat          D Yes. What is the hazard?
      of imminent and
      identifiable hazard to
      publ.i c health or safety?
      Or do you own any
      propertythatneeds
                                                    If immediate attention is needed, why is it needed?
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                    Where is the property?




      Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                page4
            Case 1:20-bk-10026-VK                     Doc 1 Filed 01/07/20 Entered 01/07/20 10:50:39                                        Desc
                                                       Main Document    Page 5 of 7




              Explain Your Efforts to Receive a Briefing About Credit Counseling


                                        About Debtor 1 :                                              About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit             You must check one:                                           You must check one:
      counseling.                       IZJ1 received a briefing from an approved credit              D I received a briefing from an approved credit
                                           counseling agency within the 180 days before I                counseling agency within the 180 days before I
      The law requires that' you           filed this bankruptcy petition, and I received a              filed this bankruptcy petition, and I received a
      receive a briefing about credit      certificate of completion.                                    certificate of completion.
      counseling before you file for
                                           Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment
      bankruptcy. You must
      truthfully check one of the          plan, if any, that you developed with the agency.             plan, if any, that you developed with the agency.
      following choices. If you
      cannot do so, you are not
                                        D I received a briefing from an approved credit               D I received a briefing from an approved credit
                                           counseling agency within the 180 days before I                counseling agency within the 180 days before I
      eligible to file.
                                           filed this bankruptcy petition, but I do not have a           filed this bankruptcy petition, but I do not have a
                                           certificate of completion.                                    certificate of completion.
      If you file anyway, the court
                                           Within 14 days after you file this bankruptcy petition ,      Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                           you MUST file a copy of the certificate and payment           you MUST file a copy of the certificate and payment
      will lose whatever filing fee
                                           plan, if any.                                                 plan, if any.
      you paid, and your creditors
      can begin collection activities
      again.
                                        D I certify that I asked for credit counseling                D I certify that I asked for credit counseling
                                           services from an approved agency, but was                     services from an approved agency, but was
                                           unable to obtain those services during the 7                  unable to obtain those services during the 7
                                           days after I made my request, and exigent                     days after I made my request, and exigent
                                           .circumstances merit a 30-day temporary waiver                circumstances merit a 30-day temporary waiver
                                           of the requirement.                                           of the requirement.
                                           To ask for a 30-day temporary waiver of the                   To ask for a 30-day temporary waiver of the
                                           requirement, attach a separate sheet explaining               requirement, attach a separate sheet explaining
                                           what efforts you made to obtain the briefing, why             what efforts you made to obtain the briefing, why
                                           you were unable to obtain it before you filed for             you were unable to obtain it before you filed for
                                           bankruptcy, and what exigent circumstances                    bankruptcy, and what exigent circumstances
                                           required you to file this case.                               required you to file this case.
                                           Your case may be dismissed if the court is                    Your case may be dismissed if the court is
                                           dissatisfied with your reasons for not receiving a            dissatisfied with your reasons for not receiving a
                                           briefing before you filed for bankruptcy.                     briefing before you filed for bankruptcy.
                                           If the court is satisfied with your reasons, you must         If the court is satisfied with your reasons, you must
                                           still receive a briefing within 30 days after you file.       still receive a briefing within 30 days after you file.
                                           You must file a certificate from the approved                 You must file a certificate from the approved
                                           agency, along with a copy of the payment plan you             agency, along with a copy of the payment plan you
                                           developed, if any. If you do not do so. your case             developed, if any. If you do not do so, your case
                                           may be dismissed.                                             may be dismissed.
                                           Any extension of the 30-day deadline is granted               Any extension of fhe 30-day deadline is granted
                                           only for cause and is limited to a maximum of 15              only for cause and is limited to a maximum of 15
                                           days.                                                         days.

                                        D I am not required to receive a briefing about               D I am not required to receive a briefing about
                                            credit counseling because of:                                 credit counseling because of:

                                           D Incapacity.      I have a mental illness or a mental        D Incapacity.      I have a mental illness or a mental
                                                              deficiency that makes me                                      deficiency that makes me
                                                              incaf}able of realizing or making                             incapable of realizing or making-
                                                              rational decisions about finances.                            rational decisions about finances.
                                           D Disability.      My physical disability causes me           D Disability.      My physical disability causes me
                                                              to be unable to participate in a                              to be unable to participate in a
                                                              briefing in person, by phone, or                              briefing in person, by phone, or
                                                              through the internet, even after I                            through the internet, even after I
                                                              reasonably tried to do so.                                    reasonably tried to do so.
                                           D Active duty. I am currently on active military              D Active duty. I am currently on active military
                                                              duty in a military combat zone.                               duty in a- military combat zone.
                                            If you believe you are not required to receive a              If you believe you are not required to receive a
                                            briefing about credit counseling, you must file a             briefing about credit counseling, you must file a
                                            motion for waiver of credit counseling with the court.        motion for waiver of credit counseling with the court.




        Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page 5
          Case 1:20-bk-10026-VK                Doc 1 Filed 01/07/20 Entered 01/07/20 10:50:39                                            Desc
                                                Main Document    Page 6 of 7




           Answer These Questions for Reporting Purposes

                                 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
16. What kind of debts do             as "incurred by an individual primarily for a personal, family, or household purpose."
   you have?
                                     Ill No. Go to line 16b.
                                     0 Yes. Go to line 17.
                                 16b. Are your debts _primarily business debts? Business debts are debts that you incurred to obtain
                                      money for a business or investment or through the operation of the business or investment.
                                     0 No. Go to line 16c.
                                     Ill Yes. Go to line 17.
                                 16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you 'f iling under
   Chapter 7?                    0   No. I am not filing under Chapter 7. Go to line 18.

   Do you estimate that after    llJ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
   any exempt property is                 administrative expenses are paid that funds will be available to distribute to unsecured creditors?
   excluded and                          [{]No
   administrative expenses
   are paid that funds will be           Oves
   available for distribution
   to unsecured creditors?

18. How many creditors do        01-49                                 0    1,000-5,000                            0   25,001-50,000
   you estimate that you         lllso-99                              0    5,001-10,000                           D so.oo1-1oo.ooo
   owe?                          0100-199  D                                1o.oo1-2s.ooo
                                                                        0 More than 100,000
                       D             2oo-999
       ----------------~~ ------------------------------------------------------------------
19. How much do _you   0 $0-$50,000        Ill. $1 ,000,001-$10 million D $500,000,001-$1 billion
   estimate your assets to       D $so.oo1-$1oo.ooo                    0    $10,000,001-$50 million                D $1,000,000,001-$10 billion
   be worth?                     D $1oo,oo1-$soo,ooo                   D $50,000,001-$100 million                  D $10,000,000,001-$50 billion
                                 0   $500,001-$1 million               D $100,000,001-$500 million                 D More than $50 billion
20. How much do you              D $o-$so.ooo                          Ill $1 ,000,001-$10 million                 0 $500,000,001-$1 billion
    estimate your liabilities    0 $50,001 -$100,000                   0    $10,000,001-$50 million                0 $1 ,000,000,001-$10 billion
    to be?                       0 $100,001-$500,000                   0    $50,000,001-$100 million               0$10,000,000,001-$50 billion
                                 0$'5'00,0'01-$1 million               D    $100,000,001-$500 million              D More than $50 billion
           Sign Below

                                 I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                          correct.
                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11 ,12, or 13
                                 of title 11 , United States Code. I understand the relief available under each chapter, and I choose to proceed
                                 under Chapter 7.
                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                 this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                 with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                 18 U.S.C. §§ 152, 1341 151 , and         1.



                                     Signal                                                         Signature of Debtor 2

                                     Executed on    °
                                                   MM
                                                      110312020
                                                         I DD    I YYYY
                                                                                                    Executed on _ _ _ __ __
                                                                                                                   MM I DD     IYYYY



        Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                    page 6
        Case 1:20-bk-10026-VK                    Doc 1 Filed 01/07/20 Entered 01/07/20 10:50:39                                          Desc
                                                  Main Document    Page 7 of 7




                                I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are   to proceed under Chapter 7, 11, 12, or 13 of title 11 , United States Code, and have explained the relief
represented by one              available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented
by an attorney, you do not      k~g-;~~· iofo/,lf~ io                                  • """'"'" filod wi1h lho "'""''" i> '""""""'·
need to file this page.
                                A     ..r ~                            ~                            Date            01 /03/2020
                                    Signature of Attorney for Debtor                                              MM         DO I YYYY



                                     Stephen M. Goodman
                                    Printed name

                                      Law Offices of Stephen M . Goodman
                                    Firm name

                                    9550 Warner Avenue
                                    Number      Street

                                    Suite 250

                                    Fountain Valley                                                 CA              92708
                                    City                                                           State          ZIP Code




                                    Contact phone 7145962303                             Email address   info@smgoodmanlaw.com


                                    52421                                                           CA
                                    Bar number                                                     State




       Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                  page 7
